Judgment, Supreme Court, New York County (Edwin Torres, J, at suppression hearing; Lewis Bart Stone, J, at plea and sentence), rendered December 22, 2006, convicting defendant of robbery in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
Defendant’s written waiver, his colloquy with the plea court, and his extensive consultations with his attorney establish that he made a valid and enforceable waiver of the right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 256-257 [2006]). The court neither coerced the waiver nor conflated the right to appeal with the rights automatically waived by pleading guilty. Although defendant raises the issue of his mental competence in connection with his challenge to the validity of his appeal waiver, he expressly declines to seek vacatur of his plea on the ground of mental incapacity. In any event, we conclude that defendant was mentally competent to plead guilty and waive his right to appeal. This valid waiver forecloses review of defendant’s suppression and excessive sentence claims. As an alternative holding (see People v Callahan, 80 NY2d 273, 285 [1992]), we reject those claims on the merits. Concur—Lippman, P.J., Gonzalez, Nardelli, Acosta and DeGrasse, JJ.